The following opinion on rehearing was filed July 12, 1907. Former judgment of reversal adhered, to:
Barnes, J.
This is an action in ejectment. The real question in dispute, however, is the location of a boundary line. By our former judgment, ante, p. 571, it was held: “In an action of ejectment, where the plaintiff’s testimony shows defendant in possession of the disputed lands under a *575claim of ownership, plaintiff must then recover on the superiority of his title, and, if he relies on a record or paper title, he must show a regular chain of title from the government, or from some grantor in possession, or from a common source from which each of the litigants claims.” In his brief and motion for a rehearing, counsel for the plaintiff challenged the correctness of the statement of facts contained in our opinion, and positively asserted that the evidence showed that before the time the action was commenced the plaintiff had been in actual possession of the strip of land in dispute, and had prior to 1892 been in possession of it as a tenant of his immediate grantor. A rehearing was therefore granted, and during the reargument of the case it was disclosed, that about nine years before the action was commenced the defendant placed a fence on what he claimed to be the boundary line, and took possession of the strip of land in dispute. This was plaintiff’s testimony. To maintain his action he further testified that he had claimed to own the quarter section, of which he says the land in question is a part, ever since 1892. He also produced a deed, correctly describing a part of that quarter section, from his immediate grantor, which was introduced in evidence; and, after proof of several surveys made for the purpose of establishing the boundary line in question, plaintiff rested his case. The defendant introduced no evidence whatever, and the court thereupon directed a verdict for the plaintiff.
The plaintiff now invokes the rule that “proof of prior possession is sufficient to maintain ejectment as against a mere naked trespasser.” This rule has no application to the facts in this case, for, as above stated, the plaintiff testified that at the commencement of the action the defendant was in the possession of the land in dispute claiming to be the owner thereof, and we find no evidence in the record to the contrary. It is also insisted that “possession coupled with color of title must prevail in ejectment, except where a better title is shown in the *576defendant.” It is sufficient to say that the facts disclosed by the record do not warrant the application of this rule. As we have correctly stated in our former opinion, the plaintiff failed to prove a paper title to the land in controversy either from the sovereign or a common source. It is true he introduced a deed in evidence, describing the quarter section of which he claims the strip of land in dispute is a part, from one C. M. Brown and' wife to himself; but failed to show that Brown had ever been in possession of the land, that he was ever the owner thereof, or that the plaintiff was ever in possession of the premises. The plaintiff having failed to prove title and right of possession of the land in question, the district court erred in directing a judgment in his favor.
Our former judgment was therefore right, and is ad-, hered to.
Reversed.